

116 HR 3439 RH: To amend the Internal Revenue Code of 1986 and title XI of the Social Security Act to extend appropriations and transfers to the Patient-Centered Outcomes Research Trust Fund and to extend certain health insurance fees for such transfers, and for other purposes.
U.S. House of Representatives
2020-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 579116th CONGRESS2d SessionH. R. 3439[Report No. 116–696, Part I]IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mr. Beyer introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 24, 2020Reported from the Committee on Ways and Means with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 24, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on June 24, 2019)A BILLTo amend the Internal Revenue Code of 1986 and title XI of the Social Security Act to extend appropriations and transfers to the Patient-Centered Outcomes Research Trust Fund and to extend certain health insurance fees for such transfers, and for other purposes.1.Short titleThis Act may be cited as the Protecting Access To Information for Effective & Necessary Treatment and Services Act or the PATIENTS Act.2.Extending appropriations and transfers to the Patient-Centered Outcomes Research Trust Fund; extension of certain health insurance fees(a)In general(1)Internal Revenue CodeSection 9511 of the Internal Revenue Code of 1986 is amended—(A)in subsection (b)(1)(E), by striking 2014 and all that follows through 2019 and inserting 2014 through 2026;(B)in subsection (d)(2)(A), by striking 2019 and inserting 2026; and(C)in subsection (f), by striking 2019 and inserting 2026.(2)Title XI of the Social Security ActSection 1183(a)(2) of the Social Security Act (42 U.S.C. 1320e–2(a)(2)) is amended by striking 2014 and all that follows through 2019 and inserting 2014 through 2026.(b)Extension of certain health insurance fees(1)Health insurance policiesSection 4375(e) of the Internal Revenue Code of 1986 is amended by striking 2019 and inserting 2026.(2)Self-insured health plansSection 4376(e) of the Internal Revenue Code of 1986 is amended by striking 2019 and inserting 2026.(c)PCORI research prioritiesSection 1181(d)(1)(A) of the Social Security Act (42 U.S.C. 1320e(d)(1)(A)) is amended by adding at the end the following new sentence: Such national priorities shall include research with respect to substance use (including opioid use disorders), mental health, and maternal morbidity and mortality.. December 24, 2020Reported from the Committee on Ways and Means with an amendmentDecember 24, 2020Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed